Case 0:20-cv-62016-RAR Document 1 Entered on FLSD Docket 10/05/2020 Page 1 of 5



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.:



  KEITH CARTER,

        Plaintiff,

  v.

  HYDRO-STAT INC., a Florida corporation, and
  DALLAS NICKELS, individually,

        Defendants.


                                             COMPLAINT

         COMES NOW, the Plaintiff, KEITH CARTER (“Plaintiff”), by and through the undersigned

 counsel and on behalf of all those similarly situated, hereby brings this action against Defendants,

 HYDRO-STAT INC. and DALLAS NICKELS (“Defendants”), for violations under the Fair Labor

 Standards Act, as amended, 29 U.S.C. § 216(b) (hereinafter as “FLSA”). Plaintiff seeks unpaid overtime

 wages, liquidated damages, reasonable attorney’s fee and costs from Defendants. Plaintiff also requests

 the Court to authorize concurrent notice to all persons who were formerly employed by Defendants or

 who were so employed during the Liability Period, informing them of the pendency of this action and

 their right to opt into this lawsuit pursuant to the FLSA, 29 U.S.C. § 216(b).




                                            JURISDICTION

 1.    This action arises under the Fair Labor Standards Act, 29 U.S.C. § 201, et. seq. The Court has

       jurisdiction over this claim pursuant to 29 U.S.C. § 216(b), and 28 U.S.C. §1331 and 1337.
Case 0:20-cv-62016-RAR Document 1 Entered on FLSD Docket 10/05/2020 Page 2 of 5



                                                VENUE

 2.   Venue is proper in the United States District Court for the Southern District of Florida as the

      unlawful practices alleged herein took place in Broward County, Florida, and the corporate

      Defendant is a Florida corporation who transact business in Broward County, Florida, and the

      transaction that is the basis of Plaintiff’s Complaint occurred within the District and venue,

      therefore, properly lies in this Court.




                                                PARTIES

 3.   Plaintiff is an individual residing in the County of Broward, State of Florida. Plaintiff became

      employed and hired by Defendants approximately twenty-six (26) years ago, and currently works

      for Defendants as a Tank Technician / Hydro Tester.

 4.   At all times material, Plaintiff was an employee of Defendants within the meaning of the FLSA.

 5.   Defendant, HYDRO-STAT INC, is a Florida corporation formed and existing under the laws of

      the State of Florida, and at all times during Plaintiff’s employment, Defendant was an employer

      as defined by 29 U.S.C. §203(d).

 6.   Defendant, DALLAS NICKELS, was an individual resident of the State of Florida who has owned

      and operated HYDRO-STAT INC. during the relevant period of time to litigation. Defendant

      DALLAS NICKELS was/is involved in the day-to-day opertation of DALLAS NICKELS and

      was/is responsible for the supervision of the Plaintiff and the basic management of the company.

      Defendant DALLAS NICKELS acted/acts directly in the interests of HYDRO-STAT INC. in

      relation to its employees, created and/or implemented and/or oversees Defendants’ employment

      practices, organizational structure and hierachy, payment policies and daily operations, and thus,
Case 0:20-cv-62016-RAR Document 1 Entered on FLSD Docket 10/05/2020 Page 3 of 5



       Defendant HYDRO-STAT INC. was and is an employer within the meaning of Section 3(d) of

       the FLSA, 29 U.S.C. §203(d).

 7.    Plaintiff was an employee of Defendants and at all time relevant to the violations of the FLSA

       were engaged in commerce as defined by 29 U.S.C. §§206(a) and 207(a)(1).

 8.    Throughout Plaintiff’s employment with Defendants, Defendant HYDRO-STAT INC. is/was an

       enterprise engaged in commerce or in the production of goods for commerce as defined by 29

       U.S.C. §203(r) and 203(s).

 9.    At all times material, Defendants employed employees who regularly were and are engaged in

       commerce or the production of goods for commerce, with Defendant HYDRO-STAT INC.,

       having annual gross volume of sales or business done of not less than $500,000 within the

       meaning of Sections 203(r) and (s) of the FLSA. Alternatively, Plaintiff and those employees

       similarly situated worked in interstate commerce so as to fall within the protections of the Act.

 10.   The additional persons who may become Plaintiffs in this action are non-exempt employees of

       Defendants who worked on or after October 6, 2017, and who worked overtime hours but did

       not receive time-and-a-half wages for such overtime hours.

 11.   At all times pertinent to this Complaint, Defendants failed to comply with Title 29 U.S.C. § 201-

       209, in that Plaintiff and those similarly situated to Plaintiff performed services for Defendants

       for which no provision were made by the Defendants and Defendants failed to properly pay for

       those hours worked in excess of Forty (40) hours within a work week.

 12.   Plaintiff regularly worked in excess of Forty (40) hours in one or more work weeks during

       Plaintiff’s employment with Defendants.

 13.   Likewise, the other employees similarly situated to Plaintiff regularly worked in excess of Forty
Case 0:20-cv-62016-RAR Document 1 Entered on FLSD Docket 10/05/2020 Page 4 of 5



       (40) hours in one or more work weeks during their employment with Defendants.

 14.   However, Defendants did not pay time and a half wages for all of the overtime hours worked by

       Plaintiff and the other employees similarly situated to them nor did they pay the minimum wage.

 15.   Upon information and belief, the records, to the extent any exist, concerning the number of

       hours worked and amounts paid to Plaintiff, are in the possession and custody of Defendants.




                                        COUNT II
                           RECOVERY OF OVERTIME COMPENSATION

 16.   Plaintiff, KEITH CARTER, re-alleges and incorporates herein the allegations contained in

       paragraphs 1-16.

 17.   Plaintiff is entitled to be paid time and one-half of his regular rate of pay for each hour worked

       in excess for Forty (40) hours per work week. All similarly situated employees are similarly owed

       their overtime rate for each overtime hour they worked and were not properly paid.

 18.   By reason of the said intentional, willful and unlawful acts of Defendants, all Plaintiffs (the named

       Plaintiff and those similarly situated to Plaintiff) have suffered damages plus incurring costs and

       reasonable attorney’s fees.

 19.   As a result of Defendants’ willful violations of the Act, all Plaintiffs (the named Plaintiff and those

       similarly situated to Plaintiff) are entitled to liquidated damages.

 20.   Plaintiff has retained the undersigned counsel to represent him in this action, and agreed to pay

       their counsel reasonable fees and costs, and pursuant to 29 U.S.C. §216(b), Plaintiff is entitled to

       recover all reasonable attorney’s fees and costs incurred in this action.

       WHEREFORE, Plaintiff KEITH CARTER, and those similarly situated to Plaintiff who opt into
Case 0:20-cv-62016-RAR Document 1 Entered on FLSD Docket 10/05/2020 Page 5 of 5



 this action, demand judgment against the Defendants, jointly and severally, for the following:

        (a)     Unpaid overtime wages found to be due and owing;

        (b)     An additional amount equal to the minimum overtime wages found to be due and

                owing as liquidated damages;

        (c)     A reasonable attorney’s fee and costs; and

        (d)     Such other relief as the Court deems just and equitable.


                                     DEMAND FOR JURY TRIAL

 21.    Plaintiff demands a jury trial on all issues so triable.



 DATED: October 5, 2020

                                                          MILITZOK LAW, P.A.
                                                          Attorney for Plaintiff
                                                          Wells Fargo Building
                                                          4600 Sheridan Street, Suite 402
                                                          Hollywood, Florida 33021
                                                          (954) 780-8228 - Telephone
                                                          (954) 719-4016– Facsimile
                                                          bjm@militzoklaw.com

                                                          By: /s/ Brian Militzok
                                                          BRIAN J. MILITZOK, ESQ
                                                          Fla. Bar No.: 0069993
